PER CURIAM.
We affirm the order of the Florida Unemployment Appeals Commission which dismissed the appeal of Carlos E. Calderon. The appeal was untimely because it was not filed within twenty days of the date that the referee’s decision was mailed to him. See § 443.151(4)(b), Fla. Stat. (2004); Malary v. Brinker Int’l Payroll, 898 So.2d 1184 (Fla. 3d DCA 2005). There is no claim that the appellant failed to receive the appeals referee’s decision, or that he received it too late to file a timely appeal. See Guerrero v. Florida Unemployment Appeals Comm’n, 855 So.2d 266 (Fla. 3d DCA 2003).
Affirmed.